Citation Nr: 1022636	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-15 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for right knee disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C.M.R. Mandel




INTRODUCTION

The Veteran served on active duty from December 2005 to 
September 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran indicated that she experienced two injuries to 
her right knee during service.  Service treatment records 
show that the Veteran was treated in September 2006 after she 
injured her knee performing unit exercises.  Service 
treatment records also show that the Veteran was treated in 
December 2006 when her right leg was struck by a motor 
vehicle.  Additionally, the Veteran indicated that she has 
experienced pain and discomfort in her right knee since these 
incidents occurred, and knee arthralgia is mentioned 
throughout the Veteran's treatment records.  A VA examination 
from December 2007 shows a possible diagnosis of chronic knee 
sprain/strain; however, no opinion was provided by the 
physician regarding the nexus between the Veteran's current 
diagnosis and her in-service injuries.  Furthermore, a June 
2008 VA outpatient treatment record suggested a possible 
patella dysfunction.

VA is obligated to obtain a VA medical examination or opinion 
for claims in cases, such as this one, where there is (1) 
evidence of persistent or recurring symptoms of a disability, 
(2) evidence of an in-service event, injury, or disease, and 
(3) an indication that there may be a connection between the 
two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. 
§ 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinsky, 1 Vet.App. 121 (1991); 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that 
once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided).

"[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  However, in this circumstance, there is at least one 
example of a finding by a VA examiner of a diagnosis (the 
Veteran was diagnosed in December 2007 with chronic knee 
sprain/strain).  Therefore, the Board finds that the Veteran 
should be afforded a further VA medical examination with an 
opinion regarding current diagnosis and nexus to determine 
whether the Veteran's current knee pain is related to her 
military service.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA examination to determine the 
current nature and etiology of any 
current right knee condition.  The 
claims file must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide 
a diagnosis of any current right knee 
disability found.  The examiner should 
then express an opinion as to whether 
it is more likely (i.e., probability 
greater than 50 percent), less likely 
(i.e., probability less than 50 
percent), or at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's current knee condition is 
related to her active military service.  
The examiner's report should include a 
discussion of the Veteran's documented 
medical history (to include her service 
treatment records and the December 2007 
VA examination report).  A complete 
rationale for any opinions should be 
provided. 

2.	Once the above action has been 
completed, readjudicate the claim.  If 
the issue on appeal remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
her representative.  After the Veteran 
and her representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

